IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs March 26, 2014

            STATE OF TENNESSEE v. JIMMY WAYNE WILSON

                 Appeal from the Criminal Court for Sullivan County
                   No. 18745 Robert H. Montgomery, Jr., Judge


                 No. E2013-02354-CCA-R3-CD - Filed March 31, 2014


Jimmy Wayne Wilson (“the Defendant”) was convicted by a jury in 1985 of committing a
rape in 1984. The jury also determined the Defendant to be an habitual criminal, and the
Defendant, accordingly, was sentenced to life imprisonment. In this proceeding, the
Defendant is attacking his sentence pursuant to Tennessee Rule of Criminal Procedure 36.1.
The trial court summarily denied the Defendant’s motion, and this appeal followed. Upon
our thorough review of the record and applicable law, we affirm the trial court’s judgment.

                   Tenn. R. App. P. 3 Appeal as of Right; Judgment
                            of the Criminal Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which C AMILLE R. M CM ULLEN
and R OGER A. P AGE, JJ., joined.

Jimmy W. Wilson, pro se, Wartburg, Tennessee, as the appellant.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Senior Counsel;
Barry P. Staubus, District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                          Factual and Procedural Background

        In 1985, a jury convicted the Defendant of rape and determined him to be an habitual
criminal. The Defendant was sentenced to life imprisonment for the status offense and to
twenty years of incarceration for the rape conviction “if ever applicable.” This Court
affirmed the judgments on direct appeal. See State v. Jimmy Wayne “Jimbo” Wilson, C.C.A.
No. 717, 1986 WL 12922, at *13 (Tenn. Crim. App. Nov. 14, 1986), perm. app. denied
(Tenn. May 11, 1987; May 18, 1989). This Court specifically determined on direct appeal
that the Defendant’s prior convictions supported his conviction of being an habitual criminal.
See id. at *11; see also Jimmy Wayne Wilson v. State, No. 909, 1991 WL 87245, at *3
(Tenn. Crim. App. May 29, 1991) (rejecting post-conviction challenge to habitual criminal
status).

        The Defendant embarked on a long and many-faceted campaign attacking his
convictions. See Jimmy Wayne Wilson v. State, No. 03C01-9806-CR-00206, 1999 WL
420495, at *1 (Tenn. Crim. App. June 24, 1999), perm. app. denied (Tenn. Nov. 22, 1999)
(setting forth the Defendant’s history of litigation to that point). In this proceeding, the
Defendant is attempting to avail himself of new rules of criminal and appellate procedure
permitting motions for the correction of illegal sentences and direct appeals from the trial
court’s rulings thereon. See Tenn. R. Crim. P. 36.1, Tenn. R. App. P. 3(b).

       Specifically, the Defendant, acting pro se, filed with the trial court from which his
convictions issued a “motion to correct an illegal sentence” in which he requested the trial
court “to issue an order vacating his conviction and life sentence as a Habitual Criminal and
dismiss” the charge of being an habitual criminal. The trial court summarily denied the
Defendant’s motion on the basis that it failed to state a colorable claim. The Defendant
argues to this Court that the trial court erred in denying his motion contending, again, that
the convictions on which his habitual criminal status were based do not support his
conviction of habitual criminal. The State urges us to affirm the summary denial of the
Defendant’s motion.

                                           Analysis

       Effective July 1, 2013, the Tennessee Rules of Criminal Procedure were amended
with the addition of Rule 36.1 which provides as follows:

              (a) Either the defendant or the state may, at any time, seek the
       correction of an illegal sentence by filing a motion to correct an illegal
       sentence in the trial court in which the judgment of conviction was entered.
       For purposes of this rule, an illegal sentence is one that is not authorized by the
       applicable statutes or that directly contravenes an applicable statute.

              (b) Notice of any motion filed pursuant to this rule shall be promptly
       provided to the adverse party. If the motion states a colorable claim that the
       sentence is illegal, and if the defendant is indigent and is not already
       represented by counsel, the trial court shall appoint counsel to represent the
       defendant. The adverse party shall have thirty days within which to file a
       written response to the motion, after which the court shall hold a hearing on
       the motion, unless all parties waive the hearing.


                                               -2-
              (c)(1) If the court determines that the sentence is not an illegal sentence,
       the court shall file an order denying the motion.

       ....

              (d) Upon the filing of an amended uniform judgment document or order
       otherwise disposing of a motion filed pursuant to this rule, the defendant or the
       state may initiate an appeal as of right pursuant to Rule 3, Tennessee Rules of
       Appellate Procedure.

Tenn. R. Crim. P. 36.1. We emphasize that the purpose of this new Rule is to provide an
avenue for correcting allegedly illegal sentences. The Rule does not provide an avenue for
seeking the reversal of convictions. See Cantrell v. Easterling, 346 S.W.3d 445, 455-56
(Tenn. 2011) (recognizing that convictions and sentences are distinct aspects of a judgment
order) (citations omitted).

       The gravamen of the Defendant’s pleading, however, is an attack upon his habitual
criminal conviction. The attack upon his sentence is simply a collateral effect of his
endeavor to reverse his conviction and dismiss the underlying charge. The Defendant’s
argument that his sentence of life imprisonment is illegal depends entirely upon his
contention that he did not have the requisite prior convictions to satisfy the statutory criteria
for being found an habitual criminal. See Tenn. Code Ann. § 39-1-801 (1982), repealed
1989 Tenn. Pub. Acts ch. 591 § 1. Indeed, the Defendant cannot argue that his sentence,
independent of his conviction, was imposed outside of, or in contravention of, the applicable
statutory authority because the only sentence available for his conviction of habitual criminal
status was life imprisonment. See Tenn. Code Ann. § 39-1-806 (1982) (providing that the
punishment for being an habitual criminal “shall be fixed at life in the penitentiary”),
repealed 1989 Tenn. Pub. Acts ch. 591 § 1. Accordingly, the Defendant has not set forth a
colorable claim that his sentence, rather than his conviction, is illegal, and his reliance upon
Rule 36.1, therefore, is misplaced.

      In this proceeding, the trial court committed no error in summarily denying the
Defendant’s motion. Accordingly, the Defendant is entitled to no relief.

                                          Conclusion

       We affirm the trial court’s judgment.


                                                     ______________________________
                                                     JEFFREY S. BIVINS, JUDGE

                                               -3-